RosenbeRRy, C. J.
Sec. 313.03, Stats., provides:
“. . . Upon showing satisfactory to the court and upon such nptice to the executor or administrator or other parties in interest as the court may direct and on the application of a creditor filed, not later than sixty days after the expiration of the time fixed as aforesaid, such time may be extended, but not beyond two years from the date of the letters.”
It is the contention of the trustee that the court found the showing made satisfactory but decided the motion upon the merits of the case. In this view we cannot concur. The trial court merely held that under the circumstances disclosed by the petition there was not in his view sufficient grounds for extending the time of creditors to file claims against the estate; that the facts set forth in the complaint *83disclosed a contingent claim as to which it was not necessary to extend the time under the statute (secs. 313.22 to 313.25). The facts fully sustain the position of the court.
The language of the statute vests in the court a very wide discretion, and under the circumstances of this case it is considered that there was no abuse of the court’s discretion in denying the motion.
By the Court. — Order affirmed.